Taft, C. J.
V. S. chap. 132 regulates the subject of “ Marriage and Divorce.” Section 2703 of that chapter provides that when a marriage is dissolved pursuant to that chapter, the libellee is forbidden to marry a person other than the libellant for three years from the time such divorce is granted, unless the libellant dies. Section 2704 enacts that a person who violates the preceding section or lives in this State under a marriage relation forbidden thereby, shall be imprisoned, etc. In State v. Shattuck, 69 Vt. 403, it was held that when a libellee in such a case, residing in this State, went into the State of New Hampshire, was there married and returned to this State, her marriage was lawful here. The respondent is complained of under sec. 2704 for living under a marriage relation forbidden by sec. 2703. The marriage was solemnized in New Hampshire and if the respondent, and Hattie M. Eoyce, the person to whom he was married in that State, are lawfully man and wife in this jurisdiction, as they are under the authority of State v. Shattuek, supra, it follows that they cannot be punished for living together in that relation in this State. State v. Shattuck, supra, is decisive of this case.

Judgment overruling the demurrer reversed. Demurrer sustained. Information adjudged insufficient and quashed, omd the respondent discharged.